DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
 

Election/Restrictions
To summarize the election, the applicant elected Group I and the species where the composition comprises compound 38, -thiobutyrolactone, as the compound of formula (I), and ethanol as the solvent with traverse. As a consequence of the teachings of the prior art, the examined species were expanded to include compositions with compound 38, where the solvent is also glycerol or propylene glycol.



Claim Objections
Claim 31 is objected to because of the following informalities:  the pagination makes the numerical labeling and chemical compounds appear misaligned starting with number 111, where some compounds have no number and some numbers have no compound.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28, 31-34, 36-37, 40-43, 45, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Guthauser (previously cited) in view of Sakai et al. (previously cited), McLaughlin (previously cited), and Chuang et al. (previously cited).
Guthauser teaches a moisturizing skin composition that includes urea at 13 wt% as well as ethanol (polar non-protic organic solvent) at 11 wt% and water (see abstract, column 2 lines 22-27, and example 1). The composition also includes citric acid and this component is taught so as to adjust the pH to a desired level (see column 6 lines 36-37). More generally, the urea is present at 1 to 20 wt% while water is present at 20 to 40 wt% (see column 6 lines 15-39).  This range for water overlaps with that instantly claimed, thereby rendering it obvious (see instant claim 26). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 1-C6 monoalcohols that include ethanol, ethylene glycol, and propylene glycol at 1 to 50 wt% in its broadest range (see column 3 lines 53-62). This range also overlaps with that instantly claimed, thereby rendering it obvious (see instant claim 43). The presence of -thiobutyrolactone is not detailed nor is a specific pH.
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the urea and is able to maintain the composition pH below 7 as opposed to rising over time (see figures 1 and 9-10). Eight lactones are envisioned in this role and one is -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32). The urea is envisioned as present in the composition at 1 to 50 wt%, while the lactone is present at 0.05 to 30 wt% such that the lactone is present at about 5 to 10 wt% of the urea (see column 3 line 60-column 4 line 13). 
McLaughlin teaches that the skin pH is typically 5 to 6 and that it is desirable for a topical composition to have a pH that does not vary significantly from this range (see paragraph 35; instant claim 26).
Chuang et al. teach that citric acid is a pH modifier capable of adjusting a composition pH to 6 (see example 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportions of ethanol, urea, and water in the compositions of example 1 as suggested by Guthauser because they provide these ranges precisely for this purpose. Most of these compositions are free of alkaline -thiobutyrolactone to these compositions of Guthauser would have been obvious so as to stabilize the urea in the composition as taught by Sakai et al. The modification is obvious as the application of the same technique to a similar product in order to yield the same improvement. This would yield -thiobutyrolactone at 0.05 to 2 wt% (see instant claim 33). The proportion is obvious given the guidance by Sakai et al. of the proportions of the lactone relative to the urea in order to yield the stabilization they teach.  It would also have been obvious to adjust the initial composition pH to 5 to 6 with citric acid since this component is taught for this purpose by Guthauser, this range is taught as desirable for topical compositions by McLaughlin, and citric acid is known to be capable of achieving it.  According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claims recite the composition as a keratin fiber shaping composition which is a functional limitation. The only active ingredient required for this function is the lactone compound. The instant examples highlight this fact as well with their compositions composed of only water, the lactone, and ethanol (see examples 1-5). Further, a taught range of proportions of the lactone necessary for the instant compositions embraces that rendered obvious by the prior art compositions that include water, ethanol, and an instantly claimed lactone (see specification page 19 line 24-page 20 line 2). Thus the instant functional description is .

Claims 26-28, 31-34, 37, 40-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. in view of McLaughlin et al. and Chuang et al.
Sakai et al. teach the stabilization of urea in topical cosmetic and pharmaceutical compositions with lactone (see abstract). The presence of the lactone stabilizes the urea and is able to maintain the composition pH below 7, as opposed to rising over time in its absence (see figures 1 and 6-7). This range overlaps with that instantly claimed thereby rendering it obvious (see MPEP 2144.05; instant claim 26). Eight lactones are envisioned in this role and one is -thiobutyrolactone (see column 1 line 43-column 2 line 35; instant claims 26-28 and 31-32).  The urea is envisioned as present in the composition at 1 to 50 wt% while the lactone is present at 0.05 to 30 wt% such that the lactone is present at about 5 to 10 wt% of the urea (see column 3 line 60-column 4 line 13). An example devoid of thiol based reducing agent is provided that includes 57.04 wt% water, 1 wt% lactone, 3.5 wt% propylene glycol, a C3 polyol with two hydroxyl groups, and 3.36 wt% glycerol, a C3 polyol with three hydroxyl groups (see example 4; instant claims 26, 33-34, 37, 40-43, and 45). The instantly claimed pH ranges is not explicitly taught.

Chuang et al. teach that citric acid is a pH modifier capable of adjusting a composition pH to 6 (see example 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange -thiobutyrolactone for the lactone in the example as the simple substitution of one known element for another in order to yield a predictable outcome. It also would also have been obvious to adjust the initial composition pH to 5 to 6 with citric acid because this range is taught as desirable for topical compositions by McLaughlin, and citric acid is known to be capable of achieving it.   According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Here the claims recite the composition as a keratin fiber shaping composition which is a functional limitation. The only active ingredient required for this function is the lactone compound. The instant examples highlight this fact as well with their compositions composed of only water, the lactone, and ethanol or also including propylene glycol (see examples 1-5 and 8). Further, a preferred range of proportions of the lactone necessary for the instant compositions embraces that rendered obvious by the prior art .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-28, 31-34, 36-37, 40-43, 45, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-37 of copending Application No. 16/469225 in view of Panangatte et al. (previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a keratin fiber shaping compositions with compound 38 present at the same proportions where the compositions have the same or overlapping pH ranges, thereby rendering them obvious (see MPEP 2144.05). The copending compositions also include a silicone, exclude an alkaline agent, and are envisioned for application to hair. The presence of ethanol, propylene glycol, or glycerol is not explicitly recited in the copending claims.
Panangatte et al. teach compositions for application to hair that include many of the same silicones as the copending claims (see abstract and paragraphs 80-149). The compositions are envisioned to include a cosmetically acceptable carrier that includes water alone or in combination with other solvents such as ethanol, propylene glycol and glycerol (see paragraph 190). An example is provided where the water composes about 95 wt% of the composition (see composition 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add water along with ethanol, propylene glycol, or glycerol as a carrier as taught by Panangatte et al. in the compositions of the copending claims. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The selection of a proportion for these components would have been a matter of routine design choice 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed May 20, 2021 have been fully considered. In light of the amendment to the claims, the rejection over Sore et al. in view of Sakai et al. is hereby withdrawn. New grounds of rejection based upon Guthauser in view of Sakai et al., McLaughlin, and Chuang et al. have been made as well as over a new combination of prior art of record where Sakai et al. acts as the primary reference to address the new claim limitations.

The applicant’s acknowledgement of the provisional double patenting rejection is noted.


Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615